DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 20-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahl et al (US 2007/0084580).
	Kahl et al disclose a cooling drum (suction roll 1) as in claim 18, comprising: a body (see body of suction roll 1; Figs. 1 and 3) which is rotatable with respect to an axis [0031] and has a sleeve (sleeve forming roll 1; see Fig. 3) on which a cooling surface (surface 7) is provided for cooling at least two yarn plugs supplied from a texturing unit (the surface is capable of being used for cooling yarn plugs; see Fig. 3; paras. 0033-0034);
wherein the cooling surface (7) is a flat and uninterrupted surface (see Fig. 3) comprising a first zone (see set of strips 11/12 on the left side of surface 7 in Fig. 3 as indicated in annotated figure below) and a second zone (see set of strips 11/12 on the right side of surface 7 in Fig. 3 as indicated in annotated figure below) which are permeable to gas to allow a gas stream to pass through (see para. 0031, 0034) in order to keep at least two yarn plugs situated on the cooling surface in each zone (the drum of Kahl is capable of functioning as claimed; para. 0009, 0010-0011), and in that the first and the second zone are separated from one another by an intermediate zone (centermost strip 12; see Fig. 3 and annotated figure below) which is less permeable to gas than the second zone or is not permeable to gas [0034], and
wherein the first zone, the second zone, and the intermediate zone of the cooling surface have a respective width according to the direction of the axis, with both the width of the first zone and the width of the second zone being greater than the width of the intermediate zone (see respective widths of the first zone, second zone, and intermediate zone as indicated in annotated figure below).  See Fig. 3 and  paragraphs 0009, 0011, 0013, and 0034.
	

    PNG
    media_image1.png
    451
    682
    media_image1.png
    Greyscale


As illustrated in in annotated figure above, the surface 7 disclosed by Kahl has a left hand region forming a “first zone” which includes six strips 11 and five strips 12 (see Fig. 3 and annotated figure above), and a right hand region forming a “second zone” which includes six strips 11 and five strips 12 (see Fig. 3 and annotated figure above). The “first zone” and “second zone” are shown in the annotated figure above. This indicated “first zone” and “second zone” have therebetween an intermediate zone, formed by the centermost strip 12 (see annotated figure above). The first zone and second zone indicated above are more permeable to gas than the intermediate zone (due to increased numbers of holes within the six strips 11) and the intermediate zone (center strip 12) is less permeable to gas due to a lesser number of holes therein, thus meeting claim 18. As shown in the annotated figure above, the first zone, second zone and intermediate zone of the cooling surface have a respective width according to the direction of the axis, with both the width of the first zone (comprising six strips 11 and five strips 12 on the left) and the width of the second zone (comprising six strips 11 and five strips 12 on the right)  being greater than the width of the intermediate zone (center strip 12) as in claim 18 (see annotated figure above).
With respect to the recitation of the drum being a cooling drum for keeping yarn plugs on the cooling surface, and being a cooling drum “for a device for manufacturing crimped textile yarn”, these recitations are directed to the intended use of the claimed device and do not further distinguish the claimed structure from that of Kahl. The drum of Kahl has the claimed structure, including zones which are more permeable to gas, as explained above, and an intermediate zone (center zone 12) which is less permeable to gas [0034]. The drum of Kahl is capable of being used for cooling yarns and is capable of functioning as claimed.
Regarding claim 20, Kahl discloses the cooling surface comprises, at least in the first zone (see first zone in annotated figure above) and in the second zone (see second zone in annotated figure above), a number of openings or perforations for the passage of a gas stream [0011, 0013, 0034], and in that the openings or perforations in the first and in the second zone are distributed according to two or more parallel position lines which extend at right angles to the direction of the axis (see Fig. 3 and annotated figure above).
	Regarding claim 21, Kahl discloses the first and the second zone of the cooling surface are separated from one another by the intermediate zone (center strip 12) over at least part of the circumference of the cooling surface (see first zone and second zone indicated in annotated figure above, these first and second zones being separated from one another by the intermediate zone formed by centermost strip 12, over at least part of the circumference of the cooling surface, as seen in annotated figure above and in Fig. 3).
Regarding claim 22, Kahl discloses the first zone and the second zone of the cooling surface (see first and second zones in annotated figure above) form a respective band (formed by the adjacent strips 11/12 in each zone) which extends over the circumference of the cooling surface and has a uniform width (see Fig. 3 and annotated figure above).
Regarding claim 23, Kahl discloses the openings in the first zone and the openings in the second zone (see annotated figure above) of the cooling surface are distributed in each zone over two or more position lines which form closed contour lines on the cooling surface (holes within each strip 11/12 in the first and second zone include aligned holes along two or more position lines forming closed contour lines as claimed; see holes within each strip 11/12 in Fig. 3).
Regarding claim 25, Kahl discloses the flat and uninterrupted surface (7) of the drum (1) lacks any raised or lowered portions that change a diameter of the flat and uninterrupted surface (see surface 7 in Fig. 3).

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive with respect to Kahl.
Applicant argues that Kahl does not disclose the first, second, and intermediate zones as claimed.  The examiner maintains that Kahl does disclose these zones, as defined in the annotated figure of Kahl explained in the rejection above.  That is, the drum of Kahl may be divided into a first zone, a second zone, and an intermediate zone as shown below. These zones present the structure recited in independent claim 18. Claim 18 does not recite any other structural limitations which would distinguish the claimed zones from the zones of Kahl as illustrated below.

    PNG
    media_image1.png
    451
    682
    media_image1.png
    Greyscale
 

	Applicant also argues that the rejection in the previous office action defines the zones in different, conflicting ways as applied to different claims. The examiner disagrees, and notes that these were merely alternative interpretations of Kahl, both reading on claim 18 as presented at that time (claims of 07/29/21). Claim 18 was so broad as to read on the zones being a first zone 11 (a single strip 11 forming the first zone) and a second zone 11 (another single strip 11 forming the second zone), however the zones were alternatively defined as illustrated above, which also read on claim 18 of the claims of 07/29/21.  As noted in the rejection above, the zones as defined in the annotated figure above read on current claims 18, 20-23, and 25.
	With respect to applicant’s argument that the rejection is “based on improper hindsight construction”, this argument is not relevant because Kahl anticipates the claims under 35 U.S.C. 102. Arguments of hindsight are relevant only to obviousness rejections under 35 USC 103.
	Applicant’s argument that the zones in Fig. 2 of Kahl present an intermediate zone 10 which is larger than the width of the strips (8,9) is not persuasive, because the embodiment of Fig. 2 of Kahl is not applied to the claims in the rejection. The rejection refers to the embodiment of Fig. 3 of Kahl, and defines the zones as illustrated in annotated Fig. 3 above.
	Applicant’s arguments as to Kahl’s disclosure of the sizes of the strips 11,12 is not persuasive, because the zones of Kahl are defined in the rejection as illustrated in annotated Fig. 3 above. Such zones as defined above provide a first zone width and second zone width which are each greater than the width of the intermediate zone, as in claim 18.
	The drum of Kahl has a first zone, a second zone, and an intermediate zone as indicated in the annotated figure above. This structure anticipates claims 18, 20-23 and 25 and therefore the rejection is maintained.

Allowable Subject Matter
Claims 1-17 and 24 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732